Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Namou (US-PGPUB-NO:  US20180105059) in view of ALBANNA (US-PGPUB-NO: US 20180281608 A1).
(As to claim 1, 12, 16 Namou discloses):1.    A vehicle transportation system [Para. 1, 24, refer to: "vehicle"], comprising:a charging port comprising an AC input and a DC input [Para. 1, refer to: "alternating current", "direct current"];a battery' [Para. 1 refer to: "battery"];an onboard charging (OBC) system [Para. 9, refer to: "onboard", "charging"];legacy path contactors [Para. 2, refer to: "contactors"];native path contactors [Para. 2, refer to: "contactors"];and control circuitry' coupled to OBC system and the plurality of contactors [Para. 17, refer to: "controller", "contactors"], the control circuitry operative to: charge the battery using one of a native path and a legacy path based on a determination of whether DC power supplied to the DC input of the charging port is at a native voltage level or a 

    PNG
    media_image1.png
    428
    517
    media_image1.png
    Greyscale


wherein the native path contactors are closed to enable the native voltage level to charge the battery [Para. 23, refer to: "voltage", "level", "charge", "battery"];and wherein the legacy path comprises the legacy path contactors and the OBC system [Para. 2, 5], 

The primary reference fails to disclose, however, the secondary reference discloses:
OBC system as a boost converter to boost the legacy voltage level to the native voltage level to charge the battery [Para. 24, refer to:” The converter 94 max boost the voltage across the DC bus rails 101, 102 to a high level”].
Therefore, it would have been obvious to one skilled artisan and the time of this invention to combine the both references. This is motivated for the fact that onboard voltage boost feature will expedite the charging process. 
(As to claim 2, 15, Namou discloses):2.    The system of claim 1 [Para. 1], wherein the battery' operates at the native voltage level, and wherein the native voltage level has a higher voltage level than the legacy voltage level [Para. 23, 33, refer to: "battery", "voltage", "level"].(As to claim 3, Namou discloses):3.    The system of claim 1 [Para. 1], wherein the control circuity is operative to charge the battery via an AC path when AC power is available on the AC input of the charging port, wherein the AC path uses the OBC system to charge the battery [Para. 1, refer to: "controlled", "alternating current"], and wherein the legacy path contactors and the native path contactors are opened to disconnect the DC input from the AC path and the battery [Para. 1, 5].(As to claim 4, Namou discloses):Namou discloses):5. The system of claim 1 [Para. 1], wherein the OBC system comprises: first and second busses connected to the AC input of the charging port and to the legacy path contactors (450/550/650) [Para. 5, 1];first conversion stage circuitry coupled to the first and second busses: and second conversion stage circuitry coupled to the first conversion stage circuitry and the battery [Para. 23, 8, refer to: "first", "second", "level", "battery"].(As to claim 17, Namou discloses):17.    The battery charging circuitry of claim 16 [Para. 8], further comprising: bypass contactors coupled to the battery and to nodes existing between the power factor correction circuitry and the DC-DC converter [Para. 17, refer to: "contactors", "battery", "power", "circuit"], wherein the legacy path further includes the bypass contactors [Para. 2, refer to: "connected", "contactors"], and wherein the portion includes the filter and power factor correction circuitry [Para. 17, refer to: "power", 
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 6-11, 13-14, 18-20
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status